IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                             No. 78176-6-I
                           Respondent,
                                             DIVISION ONE
               V.
                                             UNPUBLISHED OPINION
 KAREY ANN HINKSON,

                              Appellant.     FILED: September 23, 2019



       ANDRUS, J.   —   Karey Ann Hinkson appeals her conviction for first degree identity

theft. She contends the charging document was constitutionally deficient for omitting an

essential element of that crime. She also challenges a community custody condition that

bars her from possessing identifying information of others, arguing that the condition

exceeds the trial court’s statutory and constitutional authority. Finally, she challenges the

imposition of a filing fee and DNA collection fee. We remand to the trial court to clarify

the community custody condition and to strike the filing fee and DNA collection fee. We

otherwise affirm Hinkson’s judgment and sentence.

                                           FACTS

       In May 2013, MacPherson’s Property Management, Inc. (MacPherson’s)

contacted Bank of America to report that numerous fraudulent checks had posted to its

account. An internal investigation revealed that between May 13 and May 18, 2013,

seven individuals had cashed a total of 38 counterfeit MacPherson’s checks, primarily at
No. 78176-6-1/2

Bank of America branches located around the greater Everett area. The cashed checks

ranged in value from $923.07 to $1745.80, for a total of $49,052.77.

       Detective Jamie French of the Everett Police Department’s financial crimes unit

began investigating the fraudulent MacPherson’s checks, and Hinkson’s possible

involvement. On June 1, 2013, police served a search warrant on the residence Hinkson

shared with Kenneth Beaman. They recovered laptop computers, data storage devices,

printers, CDs, and materials for producing forged items. Hinkson denied producing or

distributing forged checks at that time.

       As a result of information gathered in the first search, police developed probable

cause to conduct a second search of the residence on June 12, 2013 based on fraudulent

check activity involving the Washington State Urology Society. When police entered the

residence, they found Hinkson kneeling in front of the fireplace burning blank check stock

and other items. That search yielded additional items including laptops, cell phones, and

a data storage card containing images of multiple driver’s licenses.     Further forensic

analysis of these items revealed evidence of attempts to make false driver’s licenses

using other people’s information, including that of Rachel Ward. During a subsequent

interview with police, Hinkson admitted using the stolen credit card and identification of

Lindsay Mullett to shop at Macy’s.

      On December 13, 2013, police served a third search warrant at Hinkson and

Beaman’s residence. They recovered more computers, hard drives, fake identifications,

stolen mail belonging to other people, receipts corresponding to known fraudulent

transactions, checks, and other indicia of financial crimes.    In an interview, Hinkson

admitted her involvement in a fraudulent check cashing ring involving multiple victims,


                                            2
No. 78176-6-1/3

including MacPherson’s and the Washington Urology Society. Hinkson asserted that

Beaman directed her to create counterfeit checks made out to various named payees. At

trial, the State presented testimony that Hinkson or Beaman drove payees to the bank,

then waited in the car while the payee cashed the fraudulent check in exchange for a

portion of the proceeds.

       On July 22, 2016, the State filed a third amended information charging Hinkson

with the following five counts: (1) first degree identity theft relating to MacPherson’s, (2)

first degree identity theft relating to the Washington State Urology Society, (3) forgery

relating to MacPherson’s, (4) second degree identity theft relating to Lindsay Mullett, and

(5) second degree identity theft relating to Rachel Ward. The jury acquitted Hinkson on

two of the identity theft charges, but found her guilty on one count of identity theft in the

first degree relating to MacPherson’s, one count of identity theft in the second degree

relating to Rachel Ward, and one count of forgery, also relating to MacPherson’s. The

court imposed a standard range sentence of 84 months confinement plus 12 months of

community custody. As a condition of community custody, the court ordered that Hinkson

“not possess identifying information of others.” Hinkson appeals only the conviction for

identity theft in the first degree and portions of the sentence.

                                        DISCUSSION

   1. Sufficiency of Charging Document

       For the first time on appeal, Hinkson argues that the amended information charging

her with first degree identity theft was constitutionally deficient because it failed to specify

that she committed multiple acts of identity theft as part of a common scheme or plan.




                                               3
No. 78176-6-1/4

We review the adequacy of a charging document de novo. State v. Williams, 162 Wash. 2d
177, 182, 170 P.3d 30(2007).

       Criminal defendants have a constitutional right to be informed of the nature and

cause of the charges against them. U.S. CONST. amend. VI; WASH. CONST. art. I,         § 22.
To be constitutionally sufficient, a charging document must include all essential elements

of a crime, both statutory and nonstatutory, so as to inform a criminal defendant of the

charges and to allow the defendant to prepare a defense. State v. Kiorsvik, 117 Wash. 2d
93, 97, 812 P.2d 86 (1991).       “An ‘essential element’ is one whose specification is

necessary to establish the very illegality of the behavior charged.’ “State v. Zillyette, 178
Wash. 2d 153, 158, 307 P.3d 712 (2013) (quoting State v. Ward, 148 Wash. 2d 803, 811, 64
P.3d 640 (2003)). “The purpose of this essential elements rule is to sufficiently apprise

the defendant of the charges against them so that he or she may prepare a defense.”

State v. Kosewicz, 174 Wash. 2d 683, 691, 278 P.3d 184 (2012).

      When a defendant challenges the sufficiency of a charging document for the first

time on appeal, we liberally construe it in favor of validity. Kjorsvik, 117 Wash. 2d at 105.

To determine the sufficiency of the information, we apply the two-prong Kiorsvik test:

“(1) do the necessary facts appear in any form, or by fair construction can they be found,

in the charging document; and, if so, (2) can the defendant show that he or she was

nonetheless actually prejudiced by the inartful language which caused a lack of notice?”

Kiorsvik, 117 Wash. 2d at 105—06. If the necessary elements are not found or cannot be

fairly implied on the face of the information, prejudice is presumed and the conviction

must be reversed. State v. Brown, 169 Wash. 2d 195, 198, 234 P.3d 212 (2010).




                                             4
No. 78176-6-1/5

       The crime of identity theft is defined as follows: ‘No person may knowingly obtain,

possess, use, or transfer a means of identification or financial information of another

person, living or dead, with the intent to commit, or to aid or abet, any crime.” RCW

9.35.020(1). The crime is identity theft in the first degree if the offender “obtains credit,

money, goods, services, or anything else of value in excess of [$1 500] in value        .




RCW 9.35.020(2). Otherwise, the crime is identity theft in the second degree. RCW

9.35.020(3). In addition, the State may charge a defendant with identity theft in the first

degree by aggregating the value of multiple lesser transactions to surpass the $1 500.00

threshold, as follows:

       Whenever any series of transactions involving a single person’s means of
       identification or financial information which constitute identity theft would,
       when considered separately, constitute identity theft in the second degree
       because of value, and the series of transactions are a part of a common
       scheme or plan, then the transactions may be aggregated in one count and
       the sum of the value of all of the transactions shall be the value considered
       in determining the degree of identity theft involved.

RCW 9.35.020(5) (emphasis added).

       Here, the third amended information alleged Hinkson committed identity theft in

the first degree as follows:

       Count 1: FIRST DEGREE IDENTITY THEFT committed as follows: That the
       defendant, on or about the 13th day of May, 2013 through the 18th day of
       May, 2013, did knowingly obtain, possess, use and transfer a means of
       identification and financial information of a person, to wit: MacPherson’s
       Property Management Inc., with the intent to commit, aid, and abet a crime,
       to-wit: Forgery and Theft, and the defendant or an accomplice used such
       person’s means of identification and financial information to obtain credit,
       money, goods, services, and other things having an aggregate value
       totaling more than $1,500.00; proscribed by RCW 9.35.020(1) and (2), a
       felony.

       Hinkson, relying on State v. Rivas, 168 Wash. App. 882, 278 P.3d 686 (2012),

contends that when the State aggregates the value of a series of lesser transactions to

                                             5
 No. 78176-6-1/6

reach the $1 500 threshold for first degree identity theft, a “series of transactions” that are

“a part of a common scheme or plan” is an essential element of the crime that must be

alleged in the information. In Rivas, the State charged the defendant with malicious

mischief in the second degree for causing damage to two vehicles owned by the same

individual.    at 885. RCW 9A.48.lOO(2) allows the State to aggregate damages to reach

the $750 threshold for malicious mischief in the second degree if the defendant damaged

more than one item of property pursuant to a “common scheme or plan.” In that case,

the State had to aggregate the value of the damage to each vehicle in order to reach the

$750 threshold necessary to prove the crime. Rivas at 889. The charging document,

however, did not allege that the crimes were committed as part of a “common scheme or

plan.” ki. at 890. The court held that “a common scheme or plan is an essential element

of second degree malicious mischief where the State aggregates the value of damages

to more than one item of property.” ~ at 889. Because the charging document failed to

allege this essential element, reversal was required. ki. at 890—91.

       Hinkson points out that the identity theft statute contains an aggregation provision

similar to the malicious mischief statute that increases multiple second degree crimes into

a first degree crime. ~ RCW 9.35.020(5). Hinkson therefore asserts that that the

information charging her with identity theft in the first degree was deficient because it

failed to allege that she conducted a “series of transactions” that were “part of a common

scheme or plan” as required by RCW 9.35.020(5). Because those essential elements in

question were entirely missing from the information, Hinkson asserts that prejudice is

presumed and reversal is required.




                                             6
No. 78176-6-1/7

       The State acknowledges that “common scheme or plan” is an essential element of

the crime, but that the missing element may be implied from a common sense reading of

the   allegation           that   Hinkson   used   MacPherson’s   “identification   and   financial

information   .   .   .   to obtain credit, money, goods, services, and other things having an

aggregate value totaling more than $1,500.00.” According to the State, this language

reasonably implies that the information charged~ Hinkson with committing multiple acts of

identity theft against a single victim throughout the five-day charging period pursuant to a

common scheme or plan.

       Both parties appear to assume that the State had to aggregate the value of the 38

counterfeit MacPherson’s checks in order to reach the $1,500 threshold necessary to

charge Hinkson with identity theft in the first degree. Had none of the MacPherson’s

checks exceeded $1,500 in value, aggregation would indeed be required to prove the

crime as charged. But the record shows that three of the 38 MacPherson’s checks were

written in an amount over $1500. These include: (1) check number 30800 in the amount

of $1,745.25; (2) check number 30845 in the amount of $1,745.80; and (3) check number

30767 in the amount of $1 ,575.00. All three checks were introduced as evidence at trial.

Because the State did not need to aggregate the value of the individual checks to reach

the $1,500 threshold for first degree identity theft, it did not need to allege that the

transactions were “part of a common scheme or plan” under RCW 9.35.020(5).

      “[W]here unnecessary language is included in an information, the surplus language

is not an element of the crime that must be proved unless it is repeated in the jury

instructions.” State v. Tvedt, 153 Wash. 2d 705, 718, 107 P.3d 728 (2005). “Nor is the

information insufficient as a charging document if the defendant is not prejudiced by the


                                                    7
No. 78176-6-1/8

inclusion of the unnecessary language.” ~ at 718 (citing State v. Stritmatter, 102 Wash. 2d
516, 524, 688 P.2d 499 (1984). Surplusage is not prejudicial to the defendant unless she

is confused or misled as to what conduct is the basis of the charge. Stritmatter, 102 Wash. 2d

at 524.

           Here, the to-convict jury instructions state, in relevant part:

          To convict the defendant of the crime of identity theft in the first degree as
          charged in Count 1, each of the following elements of the crime must be
          proved beyond a reasonable doubt:

          (1) That on or about the 13th day of May, 2013, through the 18th day of
              May, 2013, the defendant knowingly obtained, possessed, or transferred
              or used a means of identification or financial information of another
              person;

          (2) That the defendant did so with the intent to commit or to aid or abet the
              crimes of forgery or theft;

          (3) That the defendant knew that the means of identification or financial
              information belonged to another person;

          (4) That the defendant or an accomplice obtained credit, money, goods,
              services, or anything else in excess of $1,500 in value from the acts
              described in element (1); and

          (5) That any of these acts occurred in the State of Washington.

Significantly, this instruction did not state that the State needed to prove that the

transactions had an “aggregate value totaling” over $1 ,500.1 Nor was Hinkson prejudiced

by the inclusion of the surplus language. Hinkson’s defense at trial was that she was




       1  During opening and closing argument, the prosecutor noted that the total loss from the
MacPherson’s checks was in excess of $50,000. But the State did not expressly argue that it
aggregated multiple second degree identity thefts to reach the threshold for first degree identity
theft. The prosecutor’s argument was not inconsistent with the evidence or with the language in
the information or the to-convict instruction.

                                                  8
No. 78176-6-1/9

merely present while others made the counterfeit checks and that the witnesses were not

credible.

        In sum, the State was not required to aggregate multiple second degree identity

thefts to charge Hinkson with first degree identity theft. The surplus language in the

information may be disregarded. The information properly included all essential elements

of the crime of identity theft in the first degree.

    2. Community Custody Condition

        Hinkson argues that the community custody condition restricting her from

“possess[ing} identifying information of others” exceeds the court’s statutory and

constitutional authority and must be stricken. Although Hinkson did not object to this

condition below, she may challenge it for the first time on appeal. State v. BahI, 164
Wash. 2d 739, 744, 193 P.3d 678 (2008). We review a trial court’s imposition of crime-

related prohibitions for abuse of discretion. State v. Cordero, 170 Wash. App. 351, 373, 284
P.3d 773 (2012). A court abuses its discretion if its decision is manifestly unreasonable

or exercised on untenable grounds or for untenable reasons. State v. Riley, 121 Wash. 2d
22, 37, 846 P.2d 1365 (1993).

       Courts may “impose and enforce crime-related prohibitions and affirmative

conditions” as part of any sentence.                       RCW 9.94A.505(9).      A “[c]rime-related

prohibition’   .   .   .   prohibit[sJ conduct that directly relates to the circumstances of the crime

for which the offender has been convicted.” RCW 9.94A.030(10). There is no abuse of

discretion if a “reasonable relationship” exists between the crime of conviction and

community custody condition. State v. Nguyen, 191 Wash. 2d 671, 684, 425 P.3d 847

(2018) (quoting State v. Irwin, 191 Wash. App. 644, 658-59, 364 P.3d 830 (2015). “So long


                                                       9
No. 78176-6-1/10

as it is reasonable to conclude that there is a sufficient connection between the prohibition

and the crime of conviction, we will not disturb the sentencing court’s community custody

conditions.” Nciuyen, 191 Wash. 2d at 685-86.

       There is ample evidence that Hinkson used the identifying information of others to

commit identity theft. She was found in possession of multiple items of the identifying

information of others, including a data storage card containing images of multiple driver’s

licenses and attempts to make false driver’s licenses using other’s information. And

overwhelming evidence at trial showed that Hinkson used MacPherson’s information to

make counterfeit checks, which she gave to others to cash. In addition, the trial court

was aware that Hinkson had a lengthy criminal history with multiple convictions for identity

theft and forgery. Some restriction on Hinkson’s possession of other people’s identifying

information was plainly appropriate.

       Hinkson contends that the condition is not reasonably crime-related because it

bars any possession of the information of others, rather than being limited to illegal

possession or use. For the same reason, Hinkson further asserts that the condition is

void for vagueness. “A community custody condition is unconstitutionally vague if either

‘(1) it does not sufficiently define the proscribed conduct so an ordinary person can

understand the prohibition or (2) it does not provide sufficiently ascertainable standards

to protect against arbitrary enforcement.” State v. WalImuller, 4 Wn. App.2d 698, 701,

423 P.3d 282 (2018) (quoting Statev. Padilla, 190 Wash. 2d 672, 677, 416 P.3d 712 (2018)).

“The imposition of an unconstitutionally vague condition is an abuse of the trial court’s

discretion.” State v. Johnson, 180 Wash. App. 318, 326, 327 P.3d 704 (2014).




                                            10
No. 78176-6-I/li

       The State concedes that the phrase “identifying information” could encompass a

wide range of information, some of which the trial court may not have intended to restrict

the defendant from possessing. We agree. The condition could allow Hinkson to be

punished for otherwise lawful possession of the identifying information of others, such as

holding a relative’s credit card, checkbook, or passport with their knowledge and

permission. We therefore strike the condition as void for vagueness and grant the State’s

request to remand to the trial court for resentencing to correct the error by narrowing or

clarifying the condition.

   3. Legal Financial Obligations

       Hinkson seeks to strike the $100 DNA fee and $200 filing fee from the judgment

and sentence. The State concedes that, while these legal financial obligations were

properly imposed at the time of sentencing, they should be stricken pursuant to recently

amended RCW36.18.020, RCW43.43.7541, and State v. Ramirez, 191 Wash. 2d 732, 426
P.3d 714 (2018). We accept the State’s concession and agree.

       We remand to the trial court to clarify the community custody condition and to strike

the $100 DNA fee and $200 filing fee. We otherwise affirm Hinkson’s convictions and

sentence.

       Affirmed in part and remanded.



WE CONCUR:




                                            11